 
 
 

 
FORM OF
ENFIELD FEDERAL SAVINGS AND LOAN ASSOCIATION AMENDED AND RESTATED SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN


AMENDED AND RESTATED AS OF JANUARY 1, 2008


 
 

 
 
 

--------------------------------------------------------------------------------

 

Enfield Federal Savings and Loan Association
Amended and Restated Supplemental Executive Retirement Plan


Table of Contents




Article I
-
Introduction
1
       
Article II
-
Definitions
1
       
Article III
-
Participation
5
       
Article IV
-
Benefits
5
       
Article V
-
Accounts
7
       
Article VI
-
Supplemental Benefit Payments
8
       
Article VII
-
Claims Procedures
9
       
Article VIII
-
Amendment and Termination
10
       
Article IX
-
General Provisions
11
       




 
 

--------------------------------------------------------------------------------

 

Article I
Introduction


Section 1.01                Purpose, Design and Intent.
 
(a)           The purpose of the Enfield Federal Savings and Loan Association
(“Association”) Amended and Restated Supplemental Executive Retirement Plan (the
“Plan”) is to assist the Association and its Affiliates (as defined in Section
2.01(a) of the Plan), in retaining the services of key employees, to induce such
employees to use their best efforts to enhance the business of the Association
and its Affiliates, and to provide certain supplemental retirement benefits to
such employees.
 
(b)           The Plan, in relevant part, is intended to constitute an unfunded
“excess benefit plan” as defined in Section 3(36) of the Employee Retirement
Income Security Act of 1974, as amended. The Plan is designed, in large part, to
provide certain key employees with retirement benefits that would have been
payable under the various tax-qualified retirement plans sponsored by the
Association and/or its Affiliates but for the limitations placed on the benefits
and contributions under such plans by the provisions of the Internal Revenue
Code of 1986, as amended.
 
(c)           The Association previously implemented a certain Supplemental
Executive Retirement Plan effective as of January 1, 2002 (the “Prior
SERP”).  This Plan amends and restates the Prior SERP in its entirety as
hereinafter set forth in order to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the final
regulations issued by the IRS, with none of the benefits payable under this Plan
to be deemed grandfathered for purposes of Section 409A of the Code.  The Plan
has been and shall continue to be operated in compliance with Section 409A of
the Code.  The provisions of the Plan shall be construed to effectuate such
intentions.
 
Article II
Definitions


Section 2.01              Definitions.  In this Plan, whenever the context so
indicates, the singular or the plural number and the masculine or feminine
gender shall be deemed to include the other, the terms “he,” “his,” and “him,”
shall refer to a Participant or Beneficiary, as the case may be, and, except as
otherwise provided, or unless the context otherwise requires, the capitalized
terms shall have the following meanings:
 
(a)           “Affiliate” means any corporation, trade or business, which, at
the time of reference, is together with the Association, a member of a
controlled group of corporations, a group of trades or businesses (whether or
not incorporated) under common control, or an affiliated service group, as
described in Sections 414(b), 414(c), and 414(m) of the Code, respectively, or
any other organization treated as a single employer with the Association under
Section 414(o) of the Code; provided, however, that, where the context so
requires, the term “Affiliate” shall be construed to give full effect to the
provisions of Sections 409(1) (4) and 415(h) of the Code.
 
(b)           “Applicable Limitations” means any of the following:
 

 
 

--------------------------------------------------------------------------------

 

(i)             the maximum limitations on annual additions to a tax-qualified
defined contribution plan under Section 415(c) of the Code;
 
(ii)            the maximum limitation on the annual amount of compensation that
may, under Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans;
 
(iii)           the maximum limitation on employee elective deferrals as a
result of the application of the discrimination standards under Section 401(k)
of the Code; and
 
(iv)           the maximum limitation on matching contributions as a result of
the application of the nondiscrimination test under Section 401(m) of the Code.
 
(c)           “Association” means Enfield Federal Savings and Loan Association,
and its successors.
 
(d)           “Savings Plan” means the Enfield Federal Savings and Loan
Association Employees’ Savings & Profit Sharing Plan, as amended from time to
time.
 
(e)           “Board of Directors” means the Board of Directors of the
Association.
 
(f)           “Change in Control” shall mean (1) a change in ownership of the
Company or the Association under paragraph (i) below, or (2) a change in
effective control of the Company or the Association under paragraph (ii) below,
or (3) a change in the ownership of a substantial portion of the assets of the
Company or the Association under paragraph (iii) below:
 
 
i.
Change in the ownership of the Company or Association.  A change in the
ownership of the Company or Association shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation; or

 
 
ii.
Change in the effective control of the Company or Association. A change in the
effective control of the Company or Association shall occur on the date that
either (i) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company or Association
possessing 30% or more of the total voting power of the stock of the Company or
Association; or (ii) a majority of members of the Company’s or Association’s
board of Directors is replaced during any 12-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of Directors prior to the date of the appointment or
election, provided that this sub-section (ii) is inapplicable where a majority
shareholder of the Company or Association is another corporation; or

 

 
2

--------------------------------------------------------------------------------

 

 
iii.
Change in the ownership of a substantial portion of the Company’s or
Association’s assets.  A change in the ownership of a substantial portion of the
Company’s or Association’s assets shall occur on the date that any one person,
or more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company or Association that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.  There
is no Change in Control event under this paragraph (iii) when there is a
transfer to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer.



For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation Section
1.409A-3(i)(5), except to the extent modified herein.
 
Notwithstanding anything in this Plan to the contrary, in no event shall (1) the
conversion of the Association from mutual to stock form (including without
limitation, through the formation of a stock holding company), (2) the
reorganization of the Association into the mutual holding company form of
organization, or (3) a merger or combination of the Association with or into
Valley Bank or any other affiliate of the Company or a similar merger or
combination of the Association into Valley Bank or any of its affiliates, or any
other type of corporate reorganization involving the Association or any other
affiliate of the Company constitute a “Change in Control” for purposes of this
Plan.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(h)           “Committee” means the person(s) designated by the Board of
Directors, pursuant to Section 9.02 of the Plan, to administer the Plan.
 
(i)            “Common Stock” means the common stock of the Company.
 
(j)            “Company” means New England Bancshares, Inc., a federally
chartered corporation and its successors.
 
(k)           “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Association.
 

 
3

--------------------------------------------------------------------------------

 



 
(l)            “Eligible Individual” means any Employee of the Association or an
Affiliate who participates in the ESOP, or the Savings Plan, as the case may be,
and whom the Board of Directors determines is one of a “select group of
management or highly compensated employees,” as such phrase is used for purposes
of Sections 101, 201 and 301 of ERISA.
 
(m)           “Employee” means any person employed by the Association or an
Affiliate.
 
(n)           “Employer” means the Association or its Affiliate that employs the
Employee.
 
(o)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
(p)           “ESOP” means the Enfield Federal Savings and Loan Association
Employee Stock Ownership Plan, as amended from time to time.
 
(q)           “ESOP Acquisition Loan” means a loan or other extension of credit
incurred by the trustee of the ESOP in connection with the purchase of Common
Stock on behalf of the ESOP.
 
(r)            “ESOP Restoration Benefit” means the benefit credited to a
Participant’s ESOP Restoration Benefit Account pursuant to Section 4.02 of the
Plan.
 
(s)            “ESOP Restoration Benefit Account” means the account established
by an Employer, pursuant to Section 5.02 of the Plan, with respect to a
Participant’s ESOP Restoration Benefit.
 
(t)            “ESOP Valuation Date” means any day as of which the investment
experience of the trust fund of the ESOP is determined and individuals’ accounts
under the ESOP are adjusted accordingly.
 
(u)            “Effective Date” means January 1, 2008.
 
(v)            “Participant” means an Eligible Individual who is entitled to
benefits under the Plan.
 
(w)           “Plan” means this Enfield Federal Savings and Loan Association
Supplemental Executive Retirement Plan.
 
(x)            “Separation from Service” means the Participant’s death,
retirement or other termination of employment with the Association within the
meaning of Code Section 409A.  No Separation from Service shall be deemed to
occur due to military leave, sick leave or other bona fide leave of absence if
the period of such leave does not exceed six months or, if longer, so long as
the Participant’s right to reemployment is provided by law or contract.  If the
leave exceeds six months and the Participant’s right to reemployment is not
provided by law or by contract, then the Participant shall have a Separation
from Service on the first date immediately following such six-month period.
 
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer and Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
 

 
4

--------------------------------------------------------------------------------

 

services performed over the immediately preceding 36 months (or such lesser
period of time in which the Participant performed services for the
Association).  The determination of whether a Participant has had a Separation
from Service shall be made by applying the presumptions set forth in the
Treasury Regulations under Code Section 409A.
 
(y)             “Specified Employee” means any Participant who also satisfies
the definition of “key employee” as such term is defined in Code Section 416(i)
(without regard to paragraph 5 thereof).  In the event a Participant is a
Specified Employee, no distribution shall be made to such Participant upon
Separation from Service (other than due to death or Disability) prior to the
first day of the seventh month following Separation from Service.
 
(z)             “Supplemental ESOP Account” means an account established by an
Employer, pursuant to Section 5.01 of the Plan, with respect to a Participant’s
Supplemental ESOP Benefit.
 
(aa)           “Supplemental ESOP Benefit” means the benefit credited to a
Participant’s Supplemental ESOP Account pursuant to Section 4.01 of the Plan.
 
(bb)           “Supplemental Savings Account” means an account established by an
Employer, pursuant to Section 5.05 of the Plan, with respect to a Participant’s
Supplemental Savings Benefit.
 
(cc)           “Supplemental Savings Benefit” means the benefit credited to a
Participant’s Supplemental Savings Account pursuant to Section 4.05 of the Plan.
 
Article III
Participation


Section 3.01               Participation.
 
(a)           An Eligible Individual shall become a Participant in the Plan upon
designation as such by the Board of Directors. An Eligible Individual whom the
Board of Directors designates as a Participant in the Plan shall commence
participation as of the date established by the Board of Directors. The Board of
Directors shall establish an Eligible Individual’s date of participation at the
same time it designates the Eligible Individual as a Participant in the Plan.
 
(b)           The Board of Directors may designate an Eligible Individual as a
Participant with respect to any or all supplemental benefits provided for under
Article IV of the Plan.
 
Article IV
Benefits


Section 4.01               Supplemental ESOP Benefit.
 
As of the last day of each plan year of the ESOP, the Employer shall credit a
Participant’s Supplemental ESOP Account with a Supplemental ESOP Benefit equal
to the excess of (a) over (b), where:
 

 
5

--------------------------------------------------------------------------------

 



 
(a)           equals the annual contributions made by the Employer and/or the
number of shares of Common Stock released for allocation in connection with the
repayment of an ESOP Acquisition Loan, together with any forfeitures, earnings
or dividends, that would otherwise be allocated to the accounts of the
Participant under the ESOP for the applicable plan year if the provisions of the
ESOP were administered without regard to any of the Applicable Limitations; and
 
(b)           equals the annual contributions made by the Employer and/or the
number of shares of common stock released for allocation in connection with the
repayment of an ESOP Acquisition Loan, together with any forfeitures, earnings
or dividends, that are actually allocated to the accounts of the Participant
under the ESOP for that particular plan year after giving effect to any
reduction of such benefits required by, or as the result of, the limitations
imposed by any of the Applicable Limitations.
 
Section 4.02               ESOP Restoration Benefit.
 
(a)           Upon a Change in Control, the Employer shall credit to the
Participant’s ESOP Restoration Benefit Account an ESOP Restoration Benefit equal
to (i) less (ii), the result of which is multiplied by (iii), where:
 
(i)            Equals the total number of shares of Common Stock acquired with
the proceeds of all ESOP Acquisition Loans (together with any dividends, cash
proceeds, or other medium related to such ESOP Acquisition Loans) that would
have been allocated or credited for the benefit of the Participant under the
ESOP and/or this Plan, as the case may be, had the Participant continued in the
employ of the Employer through the first ESOP Valuation Date following the last
scheduled payment of principal and interest on all ESOP Acquisition Loans
outstanding at the time of the Change in Control; and
 
(ii)           Equals the total number of shares of Common Stock acquired with
the proceeds of all ESOP Acquisition Loans (together with any dividends, cash
proceeds, or other medium related to such ESOP acquisition Loans) and allocated
for the benefit of the Participant under the ESOP and/or this Plan as of the
first ESOP Valuation Date following the Change in Control; and
 
(iii)           Equals the fair market value of the Common Stock immediately
preceding the Change in Control:
 
(b)           For purposes of clause (i) of subsection (a) of this Section 4.02,
the total number of shares of Common Stock shall be determined by multiplying
the sum of (i) and (ii) by (iii), where:
 
(i)            equals the average of the total shares of Common Stock acquired
with the proceeds of an ESOP Acquisition Loan and allocated for the benefit of
the Participant under the ESOP as of three most recent ESOP Valuation Dates
preceding the Change in Control (or lesser number if the Participant has not
participated in the ESOP for three full years),
 
(ii)            equals the average number of shares of Common Stock credited to
the Participant’s Supplemental ESOP Account for the three most recent plan years
of the
 

 
6

--------------------------------------------------------------------------------

 

ESOP (such that the three recent plan years coincide with the three most recent
ESOP Valuation Dates referred to in (i) above); and
 
(iii)            equals the original number of scheduled annual payments on the
ESOP Acquisition Loans.
 
Section 4.03             Supplemental Savings Benefit.
 
A Participant’s Supplemental Savings Benefit under the Plan shall be equal to
the excess of (a) over (b), where:
 
(a)           equals the matching contributions that would otherwise be
allocated to an account of the Participant under the Savings Plan for a
particular year if the Participant were deferring the maximum amount permissible
under the Savings Plan (either by operation or by the terms of the plan) and the
provisions of the Savings Plan were administered without regard to any of the
Applicable Limitations; and
 
(b)           equals the matching contributions made by the Employer that are
actually allocated to an account of the Participant under the provisions of the
Savings Plan for that particular year after giving effect to any reduction of
such allocation required by any of the Applicable Limitations.
 
The Employer shall credit the Participant’s Supplemental Savings Benefit to a
Supplemental Savings Benefit Account pursuant to Section 5.03 of the Plan.
 
Article V
Accounts


Section 5.01             Supplemental ESOP Benefit Account.
 
For each Participant who is credited with a benefit pursuant to Section 4.01 of
the Plan, the Employer shall establish, as a memorandum account on its books, a
Supplemental ESOP Account. Each year, the Committee shall credit to the
Participant’s Supplemental ESOP Account the amount of benefits determined under
Section 4.01 of the Plan for that year. The Employer shall credit the account
with an amount equal to the appropriate number of shares of Common Stock or
other medium of contribution that would have otherwise been made to the
Participant’s accounts under the ESOP but for the Applicable Limitations. Shares
of Common Stock shall be valued under this Plan in the same manner as under the
ESOP. Cash and other (non-stock) contributions credited to a Participant’s
Supplemental ESOP Account shall be credited annually with interest at a rate
equal to the investment rate of return provided to the Participant’s non-stock
accounts under the ESOP.
 
Section 5.02             ESOP Restoration Benefit Account.
 
The Employer shall establish, as a memorandum account on its books, an ESOP
Restoration Benefit Account. In the event of a Change in Control, the Committee
shall credit to the Participant’s ESOP Restoration Benefit Account the amount of
benefits determined under Section 4.02 of the Plan. The Committee shall credit
the account with an amount equal to the appropriate number of shares of Common
Stock or other medium of contribution that would have otherwise been made to the
Participant’s accounts under the ESOP but for the occurrence of the Change in
Control. Shares of Common Stock shall be valued under this Plan in the same
manner as under the ESOP. Cash and other (non-stock) contributions credited to a
Participant’s ESOP Restoration Benefit Account shall be credited annually with
interest at a rate equal to the investment rate of return provided to the
Participant’s non-stock accounts under the ESOP.
 

 
7

--------------------------------------------------------------------------------

 

Section 5.03              Supplemental Savings Account.
 
For each Participant who is credited with a benefit pursuant to Section 4.03 of
the Plan, the Employer shall establish, as a memorandum account on its books, a
Supplemental Savings Account. Each year the Employer will credit to the
Participant’s Supplemental Savings Account the amount of benefits determined
under Section 4.03 of the Plan. Contributions credited to a Participant’s
Supplemental Savings Account shall be credited monthly with interest at a rate
equal to the investment rate of return provided to the Participant’s matching
contribution account under the Basic Savings Plan.
 
Article VI
Supplemental Benefit Payments


Section 6.01               Incidents of Supplemental Benefit Payments. Benefits
under this Section 6.01 shall be payable to the Participant in a lump sum within
90 days following the first to occur of:
 
 
(a)
the Participant’s “Separation from Service,” other than due to death or
Disability;

 
 
(b)
the Participant’s Disability;

 
 
(c)
the Participant’s death; or

 
 
(d)
a Change in Control of the Association or the Company.

 
Notwithstanding anything herein to the contrary, if the Participant is a
Specified Employee and the distribution under this Article VI is due to the
Participant’s Separation from Service, solely to the extent necessary to avoid
penalties under Code Section 409A, the distribution (or any part thereof) shall
be delayed until the first day of the seventh month following Separation from
Service.
 
Section 6.02               Vesting.
 
(a)           A Participant shall have a non-forfeitable right to the
Supplemental ESOP Benefit credited to him under this Plan in the same percentage
as he has to benefits allocated to him under the ESOP at the time the benefits
become distributable to him under the ESOP.
 
(b)           A Participant shall always have a fully non-forfeitable right to
the ESOP Restoration Benefit credited to him under this Plan.
 

 
8

--------------------------------------------------------------------------------

 



 
(c)           Participant shall have a non-forfeitable right to his Supplemental
Savings Benefit under this Plan in the same percentage as he has to his benefits
under the Savings Plan at the time the benefits become distributable to him
under the Savings Plan.


 
Section 6.03           Hardships.
 
Notwithstanding the foregoing, the Committee may, at its sole discretion, allow
for the early payment of a Participant’s Supplemental ESOP Benefit and/or
Supplemental Savings Account in the event of an “unforeseeable emergency.” An
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from (1) an illness or accident of the Participant, the Participant's
spouse, or a dependent of the Participant (within the meaning of Section 152(a)
of the Code), (2) loss of the Participant's property due to casualty, or (3)
other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  The amount of such distribution
may not exceed the amounts necessary to satisfy the emergency.  The
circumstances that will constitute an “Unforeseeable Emergency” will depend on
the facts of each case, but, in any case, payment may not be made in the event
that such hardship is or may be relieved:
 
(a)           through reimbursement or compensation by insurance or otherwise;
 
 
(b)
by liquidation of the Participant’s assets, to the extent that liquidation of
such assets would not itself cause severe financial hardship; or

 
(c)           by cessation of deferrals under the Plan.
 
Article VII
Claims Procedures


Section 7.01           Claims Reviewer.
 
For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Committee, unless the Committee designates another person or group
of persons as Claims Reviewer.
 
Section 7.02           Claims Procedure.
 
(a)           An initial claim for benefits under the Plan must be made by the
Participant or his beneficiary or beneficiaries in accordance with the terms of
this Section 7.02.
 
(b)           Not later than ninety (90) days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period. If
such extension is necessary, the Claims Reviewer shall provide the Participant
or the Participant’s beneficiary or beneficiaries with written notification of
such extension before the expiration of the initial 90-day period. Such notice
shall specify the reason or reasons for the extension and the date by which a
final decision can be expected. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial 90-day period.
 

 
9

--------------------------------------------------------------------------------

 



 
(c)           In the event the Claims Reviewer denies the claim of a Participant
or any beneficiary in whole or in part, the Claims Reviewer’s written
notification shall specify, in a manner calculated to be understood by the
claimant, the reason for the denial; a reference to the Plan or other document
or form that is the basis for the denial; a description of any additional
material or information necessary for the claimant to perfect the claim; an
explanation as to why such information or material is necessary; and an
explanation of the applicable claims procedure.
 
(d)           Should the claim be denied in whole or in part and should the
claimant be dissatisfied with the Claims Reviewer’s disposition of the
claimant’s claim, the claimant may have a full and fair review of the claim by
the Committee upon written request submitted by the claimant or the claimant’s
duly authorized representative and received by the Committee within sixty (60)
days after the claimant receives written notification that the claimant’s claim
has been denied. In connection with such review, the claimant or the claimant’s
duly authorized representative shall be entitled to review pertinent documents
and submit the claimant’s views as to the issues, in writing. The Committee
shall act to deny or accept the claim within sixty (60) days after receipt of
the claimant’s written request for review unless special circumstances require
the extension of such 60-day period. If such extension is necessary, the
Committee shall provide the claimant with written notification of such extension
before the expiration of such initial 60-day period. In all events, the
Committee shall act to deny or accept the claim within 120 days of the receipt
of the claimant’s written request for review. The action of the Committee shall
be in the form of a written notice to the claimant and its contents shall
include all of the requirements for action on the original claim.
 
(e)           In no event may a claimant commence legal action for benefits the
claimant believes are due the claimant until the claimant has exhausted all of
the remedies and procedures afforded the claimant by this Article VII.
 
Article VIII
Amendment and Termination


Section 8.01            Amendment of the Plan.
 
The Company may from time to time and at any time amend the Plan; provided,
however, that such amendment may not adversely affect the rights of any
Participant or beneficiary with respect to any benefit under the Plan to which
the Participant or beneficiary may have previously become entitled prior to the
effective date of such amendment without the consent of the Participant or
beneficiary. The Committee shall be authorized to make minor or administrative
changes to the Plan, as well as amendments required by applicable federal or
state law (or authorized or made desirable by such statutes); provided, however,
that such amendments must subsequently be ratified by the Board of Directors.
 
Section 8.02            Plan Termination. Subject to the requirements of Code
Section 409A, in the event of complete termination of the Plan, the Plan shall
cease to operate and the Employer shall pay out to the Participant his benefit
as if the Participant had terminated employment as of the effective date of the
complete termination.  Such complete termination of the Agreement shall occur
only under the following circumstances and conditions:
 

 
10

--------------------------------------------------------------------------------

 



 
 
(i)
The Employer may terminate the Plan within 12 months of a corporate dissolution
taxed under Code Section 331, or with approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participant’s gross income in the latest of (i) the calendar
year in which the Plan terminates; (ii) the calendar year in which the amount is
no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the payment is administratively practicable.

 
 
(ii)
The Board may terminate the Plan by Board action taken within the 30 days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Employer are terminated so that the Participant
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the termination of the arrangements.  For these
purposes, “Change in Control” shall be defined in accordance with the Treasury
Regulations under Code Section 409A.

 
 
(iii)
The Board may terminate the Plan provided that (A) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Association or Company, (B) all arrangements sponsored by the Association
that would be aggregated with this Plan under Treasury Regulations Section
1.409A-1(c) if the Participant covered by this Plan was also covered by any of
those other arrangements are also terminated; (C) no payments other than
payments that would be payable under the terms of the arrangement if the
termination had not occurred are made within 12 months of the termination of the
arrangement; (D) all payments are made within 24 months of the termination of
the arrangements; and (E) the Association does not adopt a new arrangement that
would be aggregated with any terminated arrangement under Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.

 
Article IX
General Provisions


Section 9.01              Unfunded, Unsecured Promise to Make Payments in the
Future.
 
The right of a Participant or any beneficiary to receive a distribution under
this Plan shall be an unsecured claim against the general assets of the Company
or its Affiliates and neither a Participant nor his designated beneficiary or
beneficiaries shall have any rights in or against any amount credited to any
account under this Plan or any other assets of the Company or an Affiliate. The
Plan at all times shall be considered entirely unfunded both for tax purposes
and for purposes of Title I of ERISA. Any funds invested hereunder shall
continue for all purposes to
 

 
11

--------------------------------------------------------------------------------

 

be part of the general assets of the Company or an Affiliate and available to
its general creditors in the event of bankruptcy or insolvency. Accounts under
this Plan and any benefits which may be payable pursuant to this Plan are not
subject in any manner to anticipation, sale, alienation, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by creditors of a Participant or
a Participant’s beneficiary. The Plans constitute a mere promise by the Company
or Affiliate to make benefit payments in the future. No interest or right to
receive a benefit may be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
Participant or beneficiary, including claims for alimony, support, separate
maintenance and claims in bankruptcy proceedings.
 
Section 9.02              Committee as Plan Administrator.
 
(a)           The Plan shall be administered by the Committee designated by the
Board of Directors.
 
(b)           The Committee shall have the authority, duty and power to
interpret and construe the provisions of the Plan as it deems appropriate. The
Committee shall have the duty and responsibility of maintaining records, making
the requisite calculations and disbursing the payments hereunder. In addition,
the Committee shall have the authority and power to delegate any of its
administrative duties to employees of the Association or Affiliate, as they may
deem appropriate. The Committee shall be entitled to rely on all tables,
valuations, certificates, opinions, data and reports furnished by any actuary,
accountant, controller, counsel or other person employed or retained by the
Company with respect to the Plan. The interpretations, determination,
regulations and calculations of the Committee shall be final and binding on all
persons and parties concerned.
 
Section 9.03              Expenses.
 
Expenses of administration of the Plan shall be paid by the Company or an
Affiliate.
 
Section 9.04              Statements.
 
The Committee shall furnish individual annual statements of accrued benefits to
each Participant, or current beneficiary, in such form as determined by the
Committee or as required by law.
 
Section 9.05              Rights of Participants and Beneficiaries.
 
(a)           The sole rights of a Participant or beneficiary under this Plan
shall be to have this Plan administered according to its provisions, to receive
whatever benefits he or she may be entitled to hereunder.
 
(b)           Nothing in the Plan shall be interpreted as a guaranty that any
funds in any trust which may be established in connection with the Plan or
assets of the Company or an Affiliate will be sufficient to pay any benefit
hereunder.
 
(c)           The adoption and maintenance of this Plan shall not be construed
as creating any contract of employment or service between the Company or an
Affiliate and any Participant or other individual. The Plan shall not affect the
right of the Company or an Affiliate to deal with any
 

 
12

--------------------------------------------------------------------------------

 

Participants in employment or service respects, including their hiring,
discharge, compensation, and conditions of employment or other service.
 
Section 9.06              Incompetent Individuals.
 
The Committee may from time to time establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to a Participant or beneficiary in the event that such
Participant or beneficiary is declared incompetent and a conservator or other
person legally charged with that Participant’s or beneficiary’s care is
appointed. Except as otherwise provided herein, when the Committee determines
that such Participant or beneficiary is unable to manage his or her financial
affairs, the Committee may pay such Participant’s or beneficiary’s benefits to
such conservator, person legally charged with such Participant’s or
beneficiary’s care or institution then contributing toward or providing for the
care and maintenance of such Participant or beneficiary. Any such payment shall
constitute a complete discharge of any liability of the Company or an Affiliate
and the Plan for such Participant or beneficiary.
 
Section 9.07              Sale, Merger, or Consolidation of the Employer.
 
The Plan shall be continued after a sale of assets of the Company or the
Association or a merger or consolidation of the Company or the Association into
or with another corporation or entity until all benefits have been paid pursuant
to the Plan. Additionally, upon a merger, consolidation or other Change in
Control any amounts credited to Participant’s accounts under the Plan shall be
placed in a grantor trust to the extent not already in such a trust. Any legal
fees incurred by a Participant in determining benefits to which he is entitled
under the Plan following a sale, merger, consolidation or other Change in
Control of the Company or the Association shall be paid by the resulting or
succeeding entity.
 
Section 9.08              Location of Participants.
 
Each Participant shall keep the Company informed of his current address and the
current address of his designated beneficiary or beneficiaries. The Company
shall not be obligated to search for any person. If such person is not located
within three (3) years after the date on which payment of the Participant’s
benefits payable under this Plan may first be made, payment may be made as
though the Participant or his beneficiary had died at the end of such three-year
period.
 
Section 9.09              Liability of the Association and its Affiliates.
 
Notwithstanding any provision herein to the contrary, neither the Association
nor any individual acting as an employee or agent of the Association shall be
liable to any Participant, former Participant, beneficiary, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the
Association or any such employee or agent of the Association.
 

 
13

--------------------------------------------------------------------------------

 



 


 
Section 9.10              Governing Law.
 
All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and to the
extent not preempted by such laws, by the laws of the State of Connecticut.
 
Section 9.11              Required Provisions.
 
(a)           An Employer may terminate a Participant’s employment at any time,
but any termination by the Employer, other than Termination for Cause, shall not
otherwise prejudice the participant’s right to compensation or other benefits
under this Plan.
 
(b)           If a Participant is suspended and/or temporarily prohibited from
participating in the conduct of the Association’s affairs by a notice served
under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
(§) 1818(e)(3) or (g)(1), the Association’s obligations under this Plan shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Association may in
its discretion (i) pay the Participant all or part of the compensation withheld
while the obligations were suspended and (ii) reinstate (in whole or in part)
any of the obligations which were suspended.
 
(c)           If a Participant is removed and/or permanently prohibited from
participating in the conduct of the Association’s affairs by an order issued
under Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. (§) 1818(e)(4) or (g)(1), all obligations of the Association under this
Plan shall terminate as of the effective date of the order.
 
(d)           If the Association is in default, as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. (§) 1813(x)(1), all obligations of
the Association under this Plan shall terminate as of the date of default;
provided, however, that this paragraph shall not affect any vested rights of the
parties to this Plan.
 
(e)           Any payments made to a Participant pursuant to this Plan, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
(§) 1828(k) and any regulations promulgated thereunder.
 

 
14

--------------------------------------------------------------------------------

 

Enfield Federal Savings and Loan Association has adopted this Plan, to be
executed by a designee of the Board and duly attested, on this the 8th day of
December, 2008.
 



 
ENFIELD FEDERAL SAVINGS AND LOAN
 
ASSOCIATION
 
 
 
 
 
For the Entire Board of Directors



 


 


 


 


 


15


 